IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 153 DB 2016 (No. 83 RST 2016)
                                            :
                                            :
MEGAN MEILUTA CURRAN                        : Attorney Registration No. 312940
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Montgomery County)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of November, 2016, the Report and Recommendation

of Disciplinary Board Member dated November 3, 2016, is approved and it is

ORDERED that Megan Meiluta Curran, who has been on Inactive Status, has never

been suspended or disbarred, and has demonstrated that she has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.